Citation Nr: 9932166	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-26 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of recurrent right knee cyst, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
October 1973, and he received a discharge under honorable 
conditions.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an evaluation in excess of 20 percent 
was denied for the veteran's service-connected right knee 
condition.  


FINDING OF FACT

The veteran's right knee disability is currently manifested 
by complaints of pain and "giving way," with objective 
findings of zero to 120 degrees range of motion, good 
stability, and small right knee effusion.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent disabling have not been met for the post-operative 
residuals of recurrent right knee cyst.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5099-5020, 5257 (1999).  









REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.


Evidence

On the report of medical history, completed at the time of 
separation in September 1973, it is noted that the veteran 
underwent removal of a ganglion cyst in the right knee, and 
the veteran dated this procedure to March 1973.  

In August 1978, service connection was granted for right knee 
cysts, with assignment of a disability evaluation under 
Diagnostic Code 5099-5020.  

Post-service treatment records show that the veteran 
underwent surgery for removal of a synovial cyst in the right 
knee in June 1978.  The report of a June 1979 VA examination 
shows the following diagnoses:  1. multiple excisions, 
synovial cyst, lateral right knee with residuals of scar, 
soft tissue swelling of knee, impairment of flexion, 
symptomatic; and 2. Baker's cyst, popliteal space right leg, 
symptomatic.  In October 1981, the veteran underwent an 
arthroscopic partial medial meniscectomy in the right knee as 
treatment for a torn anterior horn.  

On VA examination in October 1992, the veteran gave a history 
of injuring his right knee during basic training in 1973.  
The examiner provided a diagnosis of status post right knee 
injury with resultant arthroscopic surgery and meniscectomy-
clinical examination revealed decreased flexion with moderate 
difficulty on squatting and assuming upright position.  X-
rays were negative.  

On VA examination in October 1995, the veteran walked with a 
limping gait favoring the right lower extremity.  On 
inspection of the right knee, there was no soft tissue 
swelling, redness, or increased heat.  There was no deformity 
of the joint but there was a 12 cm linear scar on the lateral 
aspect of the knee which was nontender and slightly 
disfiguring.  There were also well-healed, small, 
arthroscopic surgical scars on the extensor aspect of the 
joint.  There was hyperextensibility of both knees, and knee 
flexion was 140 degrees bilaterally.  There was no laxity of 
the anterior cruciate ligaments, and McMurray's sign and 
patellar grinding tests were negative.  

No popliteal cysts were noted on inspection of the knees, and 
there was no recurrence of the cysts on the lateral aspect of 
the right knee.  The examiner provided a diagnosis of post-
operative status, resection of synovial cysts from the 
lateral aspect of the right knee and meniscectomy of the same 
knee via arthroscopic surgery in 1981, with some persisting 
subjective complaints and objective findings.  

The report of an August 1996 VA examination shows that the 
veteran complained of intermittent right knee swelling and 
that he ambulated with a cane.  Examination was positive for 
effusion in the right knee.  Extension was full and flexion 
was to 90 degrees.  A diagnosis of degenerative arthritis, 
right knee, was provided.  

On VA examination in October 1996, the veteran complained 
that he has severe knee problems in that he walks with a 
significant limp, he is unable to bend his knee during 
walking, and he has to use a cane to ambulate.  Examination 
of the right knee revealed a severe range of motion deficit 
and he was unable to flex his knee beyond 80 degrees.  There 
was near normal extension and no effusion; the knee was 
otherwise normal.  The report of a September 1996 right knee 
x-ray shows that the osseous structures and soft tissues 
appeared unremarkable.  The joint spaces appeared preserved.  

In February 1998, the veteran was afforded a personal hearing 
before a local hearing officer at the Atlanta RO.  He 
testified that he takes 800 milligrams of Motrin, three times 
a day, as treatment for arthritis in his knee.  He reported 
that his VA caregivers had told him that nothing further 
could be done for his knee except for knee replacement, for 
which he was too young.  He stated that he was most recently 
employed with the U.S. Postal Service and that he had to 
resign because of his health.  He reported that if he is up 
on his knee for any length of time, it will swell, and in the 
past it has given way so that during the last couple of years 
he's had to resort to using a cane.  He also complained that 
he experiences pain on rainy days and cold days.  According 
to the veteran, he had not had any recent treatment for his 
right knee.  

On VA examination in March 1998, the veteran complained that 
his right knee gives way but it does not lock, and he uses a 
cane to support the knee.  Examination of the knee revealed 
no effusion.  Range of motion was from zero to 120 degrees, 
which indicated that he had lost a little bit of total knee 
flexion.  He had good stability in the mediolateral and 
anterior planes, and there was some vague crepitus in the 
knee which could not be pinpointed by the examiner.  The 
examiner commented that range of motion findings indicated 
that the veteran had lost about 30 degrees of terminal 
flexion, and the knee was stable.  The examiner provided a 
diagnosis of internal derangement of the right knee with a 
torn meniscus and probable cysts in the menisci, which had 
been subjected to four operative procedures.  It was noted 
that the veteran continued to have discomfort in the knee; 
hence, he had moderate knee residuals.  

The report of a March 1998 right knee x-ray shows findings of 
a small right knee effusion.  The bone density was within 
normal limits and there was no evidence of a fracture.  An 
MRI was recommended for further diagnostic evaluation.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca. 

The veteran's right knee disability is evaluated by analogy 
to Diagnostic Code 5020, which pertains to synovitis.  Except 
for gout, the diseases under diagnostic codes 5013 through 
5024 are rated on limitation of motion of affected parts, as 
arthritis, degenerative (Diagnostic Code 5003).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
and rated as a single disability under the diagnostic code 
for degenerative arthritis. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of the leg is evaluated pursuant to 38 
C.F.R. § 4.71a, DC 5260, which provides ratings of 0 percent 
where flexion is limited to 60 degrees or more, 10 percent 
with flexion limited to 45 degrees; 20 percent with flexion 
limited to 30 degrees, and 30 percent where flexion of the 
leg is limited to 15 degrees. Limitation of extension of the 
leg is rated under Diagnostic Code 5261, which provides 
evaluations of 20 percent where extension is limited to 15 
degrees; 30 percent where extension is limited to 20 degrees; 
and 40 percent where extension is limited to 30 degrees.  

Having reviewed the record, the Board has concluded that the 
objective evidence does not support the assignment of an 
evaluation in excess of 20 percent for the veteran's right 
knee disability.  Specifically, on recent VA examination the 
range of motion in the veteran's right knee was from zero to 
120 degrees, which represented a loss of 30 degrees of knee 
flexion.  There is no evidence that flexion of the right leg 
is limited to 15 degrees or less or that extension of the 
right leg is limited to 20 degrees or more, such that an 
evaluation in excess of 20 percent would be warranted under 
either Diagnostic Code 5260 or 5261.  Therefore, the 
symptomatology currently associated with the veteran's right 
knee disability is not so severe as to warrant the assignment 
of an increased evaluation under Diagnostic Code 5099-5020.  

The Board acknowledges that the veteran has reported that he 
experiences pain in his right knee, particularly during cold 
and rainy weather, and that the knee will swell if he is up 
on it for any amount of time.  Therefore, the Board has 
considered the propriety of assigning an increased evaluation 
on the basis of functional loss due to objective evidence of 
pain (see 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 
Vet.App. 202 (1995)).  However, painful motion as evidenced 
by swelling and limitation of motion is specifically 
incorporated in the rating criteria provided by Diagnostic 
Code 5003.  Therefore, the extent of functional loss due to 
pain is an inherent consideration in evaluation of a 
disability under that code, and an additional evaluation for 
functional loss or pain would not be appropriate under 
38 C.F.R. §§ 4.40, 4.45, or DeLuca, supra.  

Based on the veteran's subjective complaints of instability, 
the Board has also evaluated the right knee disability under 
Diagnostic Code 5257.  Diagnostic Code 5257 pertains to knee, 
other impairment of, and provides disability evaluations 
based on objective evidence of recurrent or lateral 
instability which is slight (10 percent disabling); moderate 
(20 percent disabling); or severe (30 percent disabling).  In 
the Board's view, the objective evidence is not indicative of 
severe symptomatology or disability in the right knee which 
would support a 30 percent evaluation as contemplated by 
Diagnostic Code 5257.  On recent VA examination the objective 
findings included crepitus and small effusion in the right 
knee, with range of motion of zero to 120 degrees.  In 
addition, there was good stability in the anterior and 
mediolateral planes and the examiner described the knee as 
stable.  Furthermore, the VA examiner characterized the 
veteran's current right knee symptomatology as "moderate" 
post-operative residuals of cyst removal and meniscectomy.  
For these reasons, the Board finds that the evidence does not 
demonstrate the presence of severe right knee symptomatology 
which would warrant the assignment of an evaluation in excess 
of 20 percent disabling under Diagnostic Code 5257.  

For the reasons stated above, the Board finds that the 
preponderance of the available evidence is against a finding 
that an evaluation in excess of 20 percent disabling is 
warranted for the post-operative residuals of a recurrent 
right knee cyst under any of the appropriate diagnostic 
criteria.  As the schedular criteria for an increased 
evaluation have not been met, the veteran's claim must be 
denied.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

An evaluation in excess of 20 percent disabling is denied for 
post-operative residuals of a recurrent right knee cyst.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

